Citation Nr: 1039685	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
prior to March 28, 2008, for chronic atrial fibrillation 
associated with mitral insufficiency (heart condition).

2.  Entitlement to a higher initial evaluation for heart 
condition, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1969 and from May 1980 to December 2003.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for paroxysmal 
atrial fibrillation with a noncompensable (0 percent) evaluation, 
effective January 1, 2004.  In a September 2008 rating decision, 
the evaluation for the Veteran's service connected paroxysmal 
atrial fibrillation was increased to 60 percent, effective March 
28, 2008.  In an October 2008 rating decision, the evaluation for 
the Veteran's service connected paroxysmal atrial fibrillation 
was increased to 10 percent, from January 1, 2004, to March 27, 
2008.


FINDINGS OF FACT

1.  Since January 1, 2004, the Veteran's heart condition was 
characterized by frequent (i.e., more than four per year) 
episodes of atrial fibrillation.

2.  As of November 14, 2006, the Veteran's heart condition was 
characterized by one episode of acute congestive heart failure 
followed by finding that a workload of greater than 3 METs but 
not greater than 5 METs resulted in dyspnea.


CONCLUSION OF LAW

1.  From January 1, 2004, to November 13, 2006, the criteria for 
an initial evaluation of 30 percent, but no more, for the 
Veteran's service connected heart condition have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 
4.45, 4.104, Diagnostic Codes 7010-7000 (2010).

2.  As of November 14, 2006, the criteria for an initial 
evaluation of 60 percent, but no more, for the Veteran's service 
connected heart condition have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.104, 
Diagnostic Codes 7010-7000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's heart claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no 
further notice is needed to satisfy VA's duty to notify.

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service and private 
treatment records, VA medical examination results, and statements 
of the Veteran and his representative have been associated with 
the record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Analysis

The Veteran's paroxysmal atrial fibrillation is evaluated as 10 
percent disabling, effective January 1, 2004, and 60 percent 
disabling, effective March 28, 2008.  

The RO initially evaluated the Veteran's heart condition as 10 
percent disabling pursuant to Diagnostic Codes 7099-7010.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  
Diagnostic Code 7010 governs ratings of supraventricular 
arrhythmias and provides a 10 percent evaluation for permanent 
atrial fibrillation (one atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter monitor.  
A 30 percent evaluation is assignable for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter monitor.  
38 C.F.R. § 4.104, DC 7010 (2010).

This disability is currently evaluated under Diagnostic Code 
7010-7000.  Under Diagnostic Code 7000, a 10 percent evaluation 
is warranted when there is a workload of greater than 7 metabolic 
equivalents (METs) but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
continuous medication is required.  A 30 percent evaluation is 
warranted when there is a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray.  A 60 percent evaluation is warranted when there is 
more than one episode of acute congestive heart failure in the 
past year; or when there is a workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  The 
maximum 100 percent evaluation is warranted when there is chronic 
congestive heart failure; or when there is a workload of 3 METs 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  A 100 percent 
evaluation is also warrant during active infection with valvular 
heart damage and for three months following cessation of therapy 
for the active infection.  38 C.F.R. § 4.104.

Prior to November 14, 2006

The Veteran's service treatment records from April 2003 note 
episodes of atrial fibrillation every three to four weeks.  
Private treatment records from August 2004 and September 2005 
show intermittent atrial fibrillation.

In a September 2004 letter, the Veteran's private physician 
states that the Veteran has a "history of paroxysmal atrial 
fibrillation with occasional nonsustained breakthrough episodes 
precipitated upon getting out of bed."  This physician further 
noted that the Veteran had an episode of paroxysmal atrial 
fibrillation approximately once every ten days.  These episodes 
were not associated with exertion.

In January 2005, the Veteran underwent a VA examination in 
conjunction with this claim.  At that time he complained of 
fluttering in his chest once or twice a week with associated 
fatigue and slight dizziness if he stands too quickly while 
experiencing this fluttering.  He reported having less stamina 
than when he was originally diagnosed.  He had no history of 
angina, syncope, congestive heart failure, acute rheumatic heart 
disease, or any type of cardiac surgery.  He was still able to 
run two to three miles a day and do 50 sit-ups and 25 push-ups.  
The Board noted that the regulations governing cardiovascular 
disorders were revised to require MET testing, effective October 
6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 
38 C.F.R. § 4.100.  This examination was conducted prior to the 
change in regulations and MET testing was not included. 

Based on the evidence described above and resolving doubt in 
favor of the Veteran, the Veteran's symptoms most nearly 
approximate the criteria for a 10 percent evaluation during this 
time period.  Prior to November 2006, the record shows frequent 
(i.e., more than four per year) episodes of atrial fibrillation.  
Therefore, a 30 percent rating is warranted under Diagnostic Code 
7010.  See 38 C.F.R. § 4.104.  This is the maximum evaluation 
available under this regulation.  A higher evaluation is 
available under Diagnostic Code 7000.  Under that diagnostic 
code, a 60 percent evaluation requires a showing of more than 
one episode of acute congestive heart failure in the past year; 
or a workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; or 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7000.  The 
evidence, however, does not reflect any episodes of acute 
congestive heart failure.  There are no METs level measurements 
taken during this period, but the record suggests that the 
Veteran did not have additional symptoms associated with 
exertion.  Thus the criteria for a 60 percent evaluation are not 
met.  For these reasons, the Board determines that the 
preponderance of the evidence is in favor of the assignment of an 
evaluation of 30 percent, but no more, for the Veteran's heart 
disability prior to November 14, 2006.  38 C.F.R. § 4.7.

As of November 2006

On November 14, 2006, the Veteran underwent an echocardiogram at 
Norton Suburban Hospital due to a previous abnormal EKG.  At that 
time, his estimated left ventricle ejection fraction was 30 
percent.  According to his November 2006 VA Form 9, the Veteran 
cycled in and out of atrial fibrillation for the preceding three 
years.  Within the preceding month, the Veteran's heart entered 
"a-fib rhythm."  Thus, the Veteran indicated that his heart 
condition had worsened.

Private treatment records from December 2006 note an ejection 
fraction of 30 percent.  One month later, in January 2007, 
private treatment records show an improvement in ejection 
fracture to 58 percent.

Private treatment records from January 2007 note a diagnosis of 
congestive heart failure.  Likewise, the January 2007 stress test 
report refers to a recent episode of congestive heart failure and 
private treatment records from February 2008 note a history of 
congestive heart failure.

In August 2008, the Veteran underwent another VA medical 
examination in conjunction with this claim.  At that time, the 
Veteran's diagnosis was changed to Chronic Atrial Fibrillation, 
Sustained.  In an undated addendum to that examination report, 
the examiner estimated the Veteran's METs level at between 3 and 
5.  He had an ejection fracture of 55 percent.

Based on the evidence described above and resolving doubt in 
favor of the Veteran, the Veteran's symptoms most nearly 
approximate the criteria for a 60 percent evaluation.  The 
record shows one episode of acute congestive heart failure 
followed by finding that a workload of greater than 3 METs but 
not greater than 5 METs resulted in dyspnea.  Therefore, a 60 
percent rating is warranted under Diagnostic Code 7000.  See 38 
C.F.R. § 4.104.  The next higher evaluation of 100 percent 
requires a showing of chronic congestive heart failure; or a 
workload of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with an 
ejection fraction of less than 30 percent; or during active 
infection with valvular heart damage and for three months 
following cessation of therapy for the active infection.  Id.  
The evidence however does not suggest multiple or chronic 
episodes of congestive heart failure or active infection with 
valvular heart damage.   The measurements taken consistently show 
METs levels above 3 and an ejection fraction above 30.  Thus the 
criteria for a 100 percent evaluation are not met.  For these 
reasons, the Board determines that the preponderance of the 
evidence is in favor of the assignment of an evaluation of 60 
percent, but no more, for the Veteran's heart disability as of 
November 14, 2006.  38 C.F.R. § 4.7.

Extraschedular Evaluation

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the Veteran's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for heart condition and the 
manifestations of heart condition are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from heart condition would be in 
excess of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Subject to the law and regulations governing payment of monetary 
benefits, an initial disability rating of 30 percent, but no 
more, prior to November 14, 2006, for chronic atrial fibrillation 
associated with mitral insufficiency, is granted.

Subject to the law and regulations governing payment of monetary 
benefits, entitlement to an initial evaluation of 60 percent, but 
no more, for chronic atrial fibrillation associated with mitral 
insufficiency from November 14, 2006, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


